EXHIBIT 10.2
 
EXECUTION COPY


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 7, 2011, by and between Cinedigm Digital Cinema Corp., a Delaware
corporation (the “Company”) and the investors party to the Purchase Agreement,
as hereinafter defined (the “Purchasers”).
 
This Agreement is made in connection with the Common Stock Purchase Agreement,
dated as of the date hereof among the Company and the Purchasers party thereto
(the “Purchase Agreement”).
 
The Company and Purchasers hereby agree as follows:
 
1.             Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement.  As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 6(d).
 
“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Company to the
Holders, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.
 
“Cut Back Shares” has the meaning set forth in Section 2(b).
 
“Delay Period” has the meaning set forth in Section 2(e).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means, the earlier of: (i) the 90th day following the
Closing Date; and (ii) the third Trading Day following the date on which the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments;
 
“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, or (b) such time as all of the
Registrable Securities covered by such Registration
 
 
 
 

--------------------------------------------------------------------------------

 
 
Statement have been sold (either pursuant to a Registration Statement or
otherwise) by the Holders of the Registrable Securities included therein.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means the 30th day following the Closing Date.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Pending Developments” has the meaning set forth in Section 2(e).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means: (i) the Shares and (ii) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any price adjustment as a result of such stock splits,
reverse stock splits or similar events with respect to any of the securities
referenced in (i) above.
 
“Registration Statement” means the registration statements required to be filed
in accordance with Section 2 and any additional registration statements required
to be filed under this Agreement, including in each case the Prospectus,
amendments and supplements to such registration statements or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.
 
“Restriction Termination Date” has the meaning set forth in Section 2(b).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Restrictions” has the meaning set forth in Section 2(b).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of the Company’s Class A Common Stock, par value
$0.001 per share, issued or issuable to the Purchasers pursuant to the Purchase
Agreement.
 
“Trading Day” means a day on which the Nasdaq Global Market is open for trading.
 
2.             Registration.
 
(a)           On or prior to the Filing Date, the Company shall prepare and file
with the Commission a Registration Statement on Form S-3 covering the resale of
the Shares if the Company is then eligible to utilize such Form (or on such
other form appropriate for such purpose) and shall cause such Registration
Statement to be filed by the Filing Date for such Registration Statement and use
reasonable best efforts to have the Registration Statement declared effective
under the Securities Act as soon as possible thereafter, but in any event prior
to the Effectiveness Date therefor.  Such Registration Statement shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement, other than as to the
characterization of any Holder as an underwriter, which shall not occur without
such Holder’s consent) the “Plan of Distribution” attached hereto as Annex
A.  The Company shall use its reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period.  By 5:00 p.m. (New York City time) on the business day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).  The Company hereby represents and warrants to the
Purchasers that as of the date hereof the Company is eligible to use Form S-3
for the resale registration of the Registrable Securities.
 
(b)           If for any reason other than due solely to SEC Restrictions (as
hereinafter defined), a Registration Statement is effective but not all
outstanding Registrable Securities are registered for resale pursuant thereto,
then the Company shall prepare and file by the applicable Filing Date an
additional Registration Statement to register the resale of all such
unregistered
 
 
 
3

--------------------------------------------------------------------------------

 
 
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  Notwithstanding anything to the contrary contained in this Section
2, if the Company receives Commission Comments, and following discussions with
and responses to the Commission in which the Company uses its reasonable best
efforts and time to cause as many Registrable Securities for as many Holders as
possible to be included in the Registration Statement, without characterizing
any Holder as an underwriter (and in such regard uses its reasonable best
efforts to cause the Commission to permit the affected Holders or their
respective counsel to participate in Commission conversations on such issue
together with Company Counsel, and timely conveys relevant information
concerning such issue with the affected Holders or their respective counsel),
the Company is unable to cause the inclusion of all Registrable Securities, then
the Company may, following not less than three (3) Trading Days prior written
notice to the Holders (i) remove from the Registration Statement such
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities, in each case as the Commission may require in order for the
Commission to allow such Registration Statement to become effective; provided,
that in no event may the Company name any Holder as an underwriter without such
Holder’s prior written consent (collectively, the “SEC Restrictions”).  Unless
the SEC Restrictions otherwise require, any cut-back imposed pursuant to this
Section 2(b) shall be allocated first (i) among any securities of the Company to
be included in such Registration Statement pursuant to Section 6(b) and second
(ii) among the Registrable Securities of the Holders on a pro rata basis.  No
liquidated damages under Section 2(c) shall accrue on or as to any Cut Back
Shares, and the required Effectiveness Date for such Registration Statement will
be tolled, until such time as the Company is able to effect the registration of
the Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date”).  From and after the Restriction Termination
Date, all provisions of this Section 2 (including, without limitation, the
liquidated damages provisions, subject to tolling as provided above) shall again
be applicable to the Cut Back Shares (which, for avoidance of doubt, retain
their character as “Registrable Securities”) so that the Company will be
required to file with and cause to be declared effective by the Commission such
additional Registration Statements in the time frames set forth herein as
necessary to ultimately cause to be covered by effective Registration Statements
all Registrable Securities The Company shall use its reasonable best efforts at
the first opportunity that is permitted by the Commission to register for resale
the Cut Back Shares.  If all excluded Registrable Shares cannot be registered on
an additional Registration Statement, then the Company will be obligated to file
another additional Registration Statement as soon as is permitted by the
Commission to cover as many additional excluded Registrable Shares as possible,
although the Company will not be obligated to file any more than five additional
Registration Statements for excluded Registrable Shares.
 
(c)           If: (i) a Registration Statement is not filed on or prior to the
Filing Date covering the Registrable Securities required under this Agreement to
be included therein (if the Company files a Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), (ii) a Registration Statement is not declared
effective by the Commission on or prior to the Effectiveness Date or if by the
business day immediately following the Effective Date, the Company shall not
have filed a “final” prospectus for the Registration Statement with the
Commission under Rule 424(b) in accordance with the terms hereof (whether or not
such a prospectus is technically required by such Rule), or (iii) after its
Effective Date, without regard for the reason thereunder or efforts therefor, a
Registration
 
 
 
4

--------------------------------------------------------------------------------

 
 
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities to which it is required to cover at any time prior
to the expiration of the Effectiveness Period for more than an aggregate of 20
Trading Days (which need not be consecutive) (any such failure or breach being
referred to as an “Event,” and for purposes of clause (i) or (ii) the date on
which such Event occurs, or for purposes of clause (iii) the date which such 20
Trading Day-period is exceeded, being referred to as “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate amount paid by such Holder for Shares pursuant to the Purchase
Agreement (the “Investment Amount”).  The parties agree that in no event will
the Company be liable for liquidated damages under this Agreement in excess of
1.0% of the aggregate Investment Amount of the Holders in any 30-day period and
the maximum aggregate liquidated damages payable to a Holder under this
Agreement shall be ten percent (10%) of the aggregate Investment Amount paid by
such Holder pursuant to the Purchase Agreement.  The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event (except in the case of the
first Event Date), and shall cease to accrue (unless earlier cured) upon the
expiration of the Effectiveness Period.
 
(d)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”).  The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 2(c) to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).
 
(e)           Notwithstanding Section 2(a) hereof, the Company may, on no more
than one occasion, delay or suspend the effectiveness of the Registration
Statement for up to 30 days (a “Delay Period”) if the board of directors of the
Company determines in good faith that (i) effectiveness of the Registration
Statement must be suspended in accordance with the rules and regulations under
the Securities Act or that (ii) the disclosure of material non-public
information (“Pending Developments”) at such time would be detrimental to the
Company and its subsidiaries, taken as a whole; provided that if a Delay Period
occurs, the period during which the Registration Statement shall be required to
remain effective pursuant to this Section 2 shall be extended by the term of the
Delay Period.  Notwithstanding the foregoing, the Company shall use its
commercially reasonable efforts to ensure that the Registration Statement is
declared effective and its permitted use is resumed following a Delay Period as
promptly as practicable.  Unless disclosure of the Pending Development is
required to be made by a Holder by law, the existence of a Pending Development
shall remain confidential to the Holders until the Pending Development is, or
becomes, readily available to the public other than through a breach of the
obligations set forth herein.  Notwithstanding this Section 2(e), the Holders
make no representation or acknowledgement that any Public Development is
material under the Securities Act.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.             Registration Procedures.
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a)           Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to each Holder copies of the “Selling
Stockholders” section of such document, the “Plan of Distribution” and any risk
factor contained in such document that addresses specifically this transaction
or the Selling Stockholders, as proposed to be filed, which documents will be
subject to the review of such Holder.  The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Holder in its Selling Holder Questionnaire (as amended or supplemented).  The
Company shall not file a Registration Statement, any Prospectus or any
amendments or supplements thereto in which it (i) characterizes any Holder as an
underwriter, (ii) excludes a particular Holder due to such Holder refusing to be
named as an underwriter, or (iii) reduces the number of Registrable Securities
being registered on behalf of a Holder except pursuant to, in the case of
subsection (iii), the Commission Comments, without, in each case, such Holder’s
express written authorization.
 
(b)           (i)  Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.
 
(c)           Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than three Trading Days prior to such filing and,
in the case of (v) below, not less than three Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling
 
 
 
6

--------------------------------------------------------------------------------

 
 
Stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)           Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished)
promptly after the filing of such documents with the Commission.
 
(f)           Promptly deliver to each Holder, without charge, as many copies of
each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g)           Prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or Blue Sky laws of all jurisdictions within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement(s).
 
(h)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statement(s), which certificates
shall be free, to the extent permitted by the
 
 
 
7

--------------------------------------------------------------------------------

 
 
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.
 
(i)           Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
4.             Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
5.             Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members, stockholders and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, partners,
members, stockholders and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys' fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case
 
 
 
8

--------------------------------------------------------------------------------

 
 
of any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) such Holder's failure
to comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or  defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified
 
 
 
9

--------------------------------------------------------------------------------

 
 
 Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in
 
 
 
10

--------------------------------------------------------------------------------

 
 
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include, subject to the limitations set forth in Section 5(c), any reasonable
attorneys' or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6.             Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
(c)           Subsequent Registration Rights. Until such time as the initial
Registration Statement required hereunder is declared effective by the
Commission registering all Shares thereunder (the “Registration Date”), the
Company shall not enter into any agreement granting any registration rights that
would require any filing of a registration statement prior to the Registration
Date with respect to any of its securities to any Person without the written
consent of Holders representing no less than two-thirds of the then outstanding
Registrable Securities;
 
 
 
11

--------------------------------------------------------------------------------

 
 
provided, that this Section 6(c) shall not prohibit the Company from fulfilling
its obligations under any other registration rights agreements existing as of
the date hereof.
 
(d)           Priority on Registration.  The Company shall not include in any
Registration Statement any securities which are not Registrable Securities
without the prior written consent of holders of a majority of the Registrable
Securities that are included in such Registration Statement.  If a Registration
Statement is an underwritten offering and the managing underwriters advise the
Company in writing that in their opinion the number of Registrable Securities
and, if permitted hereunder, other securities requested to be included in such
offering exceeds the number of Registrable Securities and other securities, if
any, which can be sold therein without adversely affecting the marketability,
proposed offering price, timing or method of distribution of the offering, the
Company shall include in such registration prior to the inclusion of any
securities which are not Registrable Securities the number of Registrable
Securities requested to be included which, in the opinion of such underwriters,
can be sold, without any such adverse effect, pro rata among the respective
holders thereof on the basis of the amount of Registrable Securities owned by
each such holder.
 
(e)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(f)           Piggy-Back Registrations.  If at any time during the Effectiveness
Period  there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
(g)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this Section 6(e), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders holding at least 67% in interest of the then outstanding
Registrable Securities.  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, further that no amendment or waiver to any provision of this
 
 
 
12

--------------------------------------------------------------------------------

 
 
Agreement relating to naming any Holder or requiring the naming of any Holder as
an underwriter may be effected in any manner without such Holder’s prior written
consent.  Sections 2(a)-(d) may not be amended or waived except by written
consent of each Holder affected by such amendment or waiver.
 
(h)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
(i)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
(j)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(k)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any
 
 
 
13

--------------------------------------------------------------------------------

 
 
manner permitted by law.  Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence a Proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
(l)             Cumulative Remedies.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.
 
(m)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(n)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(o)           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of each other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein or in any Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction
Document.  Each Purchaser acknowledges that no other Purchaser will be acting as
agent of such Purchaser in enforcing its rights under this Agreement.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.  The Company acknowledges that each of
the Purchasers has been provided with the same Registration Rights Agreement for
the purpose of closing a transaction with multiple Purchasers and not because it
was required or requested to do so by any Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
CINEDIGM DIGITAL CINEMA CORPORATION
 
By:
  /s/ Gary S. Loffredo  
Name:  Gary S. Loffredo
 
 Title:  SVP
 
ADDRESS FOR NOTICE
 
 
55 Madison Avenue, Suite 300
Morristown, NJ 07960
Attention : General Counsel


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF HOLDERS TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


AST Federated Aggressive Growth Portfolio,
a portfolio of Advanced Series Trust.
       
By:
  /s/ Aash M. Shah  
Name:  Aash Shah
 
Title:  Vice President, Federated Global Investment Mgmt,
             as attorney-in-fact.
ADDRESS FOR NOTICE
   
c/o:
  Federated Investors    
Street:
  140 East 45th St.    
City/State/Zip:
  NY, NY  10017    
Attention:
  Christine Zorovich    
Tel:
  212-922-2999    
Fax:
  212-661-0501    
Email:
  czorovich@federatedinv.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


Federated Kaufmann Small Cap Fund,
a portfolio of Federated Equity Funds
       
By:
  /s/ Aash M. Shah  
Name:  Aash Shah
 
Title:  Vice President, Federated Global Investment Mgmt,
             as attorney-in-fact.
ADDRESS FOR NOTICE
   
c/o:
  Federated Investors    
Street:
  140 East 45th St.    
City/State/Zip:
  NY, NY  10017    
Attention:
  Christine Zorovich    
Tel:
  212-922-2999    
Fax:
  212-661-0501    
Email:
  czorovich@federatedinv.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING INDIVIDUAL
 
Bradley Louis Radoff
       
By:
  /s/ Bradley Louis Radoff  
Name: 
 
Title: 
   
ADDRESS FOR NOTICE
   
c/o:
     
Street:
  1177 West Loop South, Ste. 1625    
City/State/Zip:
  Houston, TX  77027    
Attention:
  Bradley Louis Radoff    
Tel:
  713-482-2191    
Fax:
  832-202-0207    
Email:
  brad@fondrenlp.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Connective Capital II Cayman Master, Ltd
       
By:
  /s/ Robert Romero  
Name:  Robert Romero
 
Title:  Director
   
ADDRESS FOR NOTICE
   
c/o:
  Sidney Chen    
Street:
  385 Homer Ave    
City/State/Zip:
  Palo Alto, CA  94301    
Attention:
  Sidney Chen    
Tel:
  650-321-4826    
Fax:
  650-618-0385    
Email:
  info@connectcap.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Connective Capital I Master Fund, Ltd
       
By:
  /s/ Robert Romero  
Name:  Robert Romero
 
Title:  Director
   
ADDRESS FOR NOTICE
   
c/o:
  Sidney Chen    
Street:
  385 Homer Ave    
City/State/Zip:
  Palo Alto, CA  94301    
Attention:
  Sidney Chen    
Tel:
  650-321-4826    
Fax:
  650-618-0385    
Email:
  info@connectcap.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Douglas A. George
       
By:
  /s/ Douglas A. George  
Name:  Douglas A. George
 
Title: 
   
ADDRESS FOR NOTICE
   
c/o:
     
Street:
  183 Cold Spring Rd.    
City/State/Zip:
  Avon, CT  06001    
Attention:
  Doug George    
Tel:
  860-490-5315    
Fax:
     
Email:
  doug-george1@comcast.net

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
RVEST PARTNERS LP
       
By:
  /s/ Robert S. Robbins  
Name:  Robert S. Robbins
 
Title:  CEO
   
ADDRESS FOR NOTICE
   
c/o:
  ROBERT S. ROBBINS    
Street:
  525 East 4th St.    
City/State/Zip:
  Chattanooga, TN  37403    
Attention:
     
Tel:
  423 785-9499    
Fax:
  423 634-5145    
Email:
  bobrobbins@mindspring.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Granite Point Capital Master Fund, LP
       
By:
  /s/ Warren Lammert  
Name:  Warren Lammert
 
Title:  Founder
   
ADDRESS FOR NOTICE
   
c/o:
  Granite Point Capital    
Street:
  222 Berkeley Street, 19th Floor    
City/State/Zip:
  Boston, MA  02116    
Attention:
  Courtney Lacey    
Tel:
  617-587-7500    
Fax:
  617-587-7501    
Email:
  courtney@grantiepoint.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Granite Point Capital, LP
       
By:
  /s/ Warren Lammert  
Name:  Warren Lammert
 
Title:  Founder
   
ADDRESS FOR NOTICE
   
c/o:
  Granite Point Capital    
Street:
  222 Berkeley Street, 19th Floor    
City/State/Zip:
  Boston, MA  02116    
Attention:
  Courtney Lacey    
Tel:
  617-587-7500    
Fax:
  617-587-7501    
Email:
  courtney@grantiepoint.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Tiburon Opportunity Fund
       
By:
  /s/ Peter Bartel  
Name: 
 
Title:  Pres.
   
ADDRESS FOR NOTICE
   
c/o:
  Bortel Investment Management, LLC    
Street:
  13313 Point Richmond Beach Rd. NW    
City/State/Zip:
  Gig Harbor, WA  98332    
Attention:
     
Tel:
     
Fax:
     
Email:
 

          



 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Iroquois Master Fund, LTD
       
By:
  /s/ Joshua Silverman  
Name: 
 
Title:  Director
   
ADDRESS FOR NOTICE
   
c/o:
  Iroquois Master Fund, LTD    
Street:
  641 Lexington Ave. 26th Floor    
City/State/Zip:
      
Attention:
  Joshua Silverman    
Tel:
  212-974-3070    
Fax:
  212-3452    
Email:
  JSilverman@icfund.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
L2 Opportunity Fund
       
By:
  /s/  
Name: 
 
Title:  Pres.
   
ADDRESS FOR NOTICE
   
c/o:
     
Street:
     
City/State/Zip:
  San Francisco, CA  94111    
Attention:
     
Tel:
     
Fax:
     
Email:
 

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Activation Media Partners, LLC
       
By:
  /s/ Samuel Englebardt  
Name:  Samuel Englebardt
 
Title:  Member and Managing Director
   
ADDRESS FOR NOTICE
   
c/o:
  Sam Englebardt    
Street:
  100 N. Crescent Dr #250    
City/State/Zip:
  Beverly Hills, CA  90210    
Attention:
  Sam Englebardt    
Tel:
  310.385.420 (w)/310.800.0539 (c)    
Fax:
  310.385.4004    
Email:
  sam@lambertmediagroup.com

          



 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Perry J. Radoff, P.C. Profit Sharing Plan
       
By:
  /s/ Perry J. Radoff, Trustee  
Name:  Perry J. Radoff
 
Title:  Trustee
   
ADDRESS FOR NOTICE
   
c/o:
     
Street:
  4615 Southwest Freeway, Suite 730    
City/State/Zip:
  Houston, TX  77027    
Attention:
  Perry J. Radoff    
Tel:
  (717) 629-0670    
Fax:
  (832) 448-9250    
Email:
  pradoff@suite11790.com

          
Please send certificates to:
    Merriman Capital, Inc.
    600 California St., 9th Floor
    San Francisco, CA 94108


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Trinad Masterfund
       
By:
  /s/ Robert Ellin  
Name:  Robert Ellin
 
Title:  Portfolio Manager
   
ADDRESS FOR NOTICE
   
c/o:
     
Street:
  4751 Wilshire Blvd, 3rd Fl.    
City/State/Zip:
  Los Angeles, CA  90010    
Attention:
     
Tel:
  (310) 601-2500    
Fax:
  (310) 601-2510    
Email:
  rellin@trinadcapital.com

          



 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY
 
Hart Family Irrevocable Trust dtd 12/04/2006
       
By:
  /s/ Robert Kramer  
Name:  Robert Kramer
 
Title:  Trustee
   
ADDRESS FOR NOTICE
   
c/o:
  Next Capital Management LLC    
Street:
  505 Fifth Ave Ste 1502    
City/State/Zip:
  New York, NY  10017    
Attention:
  Andrew Hart    
Tel:
  212-435-1111    
Fax:
  646-607-5253    
Email:
  ahar@nex@nextcapitalmgmt.com

          



 
16

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
sales may be at fixed or negotiated prices.  The Selling Stockholders may use
any one or more of the following methods when selling shares:
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;

 
•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
•
privately negotiated transactions;

 
•
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 
•
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 
•
a combination of any such methods of sale; and

 
•
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the Purchasers of shares, from the Purchasers) in amounts to be
negotiated.  The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the Purchasers.  Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this Registration Statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
this Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 

 
18

--------------------------------------------------------------------------------

 

Annex B
 
CINEDIGM DIGITAL CINEMA CORPORATION
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
Cinedigm Digital Cinema Corporation, a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a Registration Statement for the
registration and resale of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of [_____] 2011 (the
“Registration Rights Agreement”), among the Company and the Purchasers named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.
Name.
 
   
(a)
Full Legal Name of Selling Securityholder
                   
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
                   
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
           

 
2.
Address for Notices to Selling Securityholder:
       
 
Telephone:                                                                                                                          


 
 
19

--------------------------------------------------------------------------------

 
 
Fax:  _________________________________________________________                                                                                                                                      
Contact
Person: ________________________________________________                                                                                                                                       


3.
Beneficial Ownership of Registrable Securities:
 
 
Type and Principal Amount of Registrable Securities beneficially owned:
               

 
4.
Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?
 
   
Yes   ¨                    No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.
 
 
(b)
Are you an affiliate of a broker-dealer?
 
   
Yes   ¨                    No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?
 
   
Yes   ¨                    No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
       

 
 
 
20

--------------------------------------------------------------------------------

 
 

       


 
6.
Relationships with the Company:
 
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
 
       



7.    The Company has advised each Selling Stockholder that it may not use
shares registered on the Registration Statement to cover short sales of Common
Stock made prior to the date on which the Registration Statement is declared
effective by the Commission, in accordance with 1997 Securities and Exchange
Commission Manual of Publicly Available Telephone Interpretations Section
A.65.  If a Selling Stockholder uses the prospectus for any sale of the Common
Stock, it will be subject to the prospectus delivery requirements of the
Securities Act.  The Selling Stockholders will be responsible to comply with the
applicable provisions of the Securities Act and Exchange Act, and the rules and
regulations thereunder promulgated, including, without limitation, Regulation M,
as applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:
 
       Beneficial Owner:
 

 
By:
 
     
Name: 
     
Title: 


 
 
21

--------------------------------------------------------------------------------

 


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


[           ]
 
 

 
22

--------------------------------------------------------------------------------

 
